Title: From John Adams to Caroline Amelia Smith De Windt, 25 January 1825
From: Adams, John
To: De Windt, Caroline Amelia Smith



my Dear Caroline
Quincy 25— January 1825

your letter of the 6th. of January gave me much pleasure, to which was added was that of your Brothers for the lone of which I thank you and here-with return it— he writes in fine spirits, and I hope will be able to accomplish his designs, but what his views are unless he has been fortunate enough to find the affections of some fine English Lady of Moderate fortune, who is adventurous enough to accompany him to this wilde World—
my love to Mr De Wint, and your Children my Health is declining step by step, but I make shift to get along by the healp of a kind family and friends, with tolerable comfort—
your affectionate Grandfather
John Adams